Citation Nr: 1308859	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  07-31 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2011, the issue of entitlement to service connection for hearing loss was remanded for further development.  

Since the most recent supplemental statement of the case dated in April 2012, additional substantial medical evidence was associated with the Veteran's claims file.  This evidence was not accompanied by a waiver of initial RO consideration.

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claim based upon all relevant evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

First, the Board observes that, following the RO's issuance of the April 2012 supplemental statement of the case, additional evidence pertinent to the Veteran's claim was associated with the Veteran's claims file.  This evidence was not accompanied by a waiver of initial RO consideration.  In such a situation, the law requires that the RO initially consider the evidence, re-adjudicate the claim, and issue an appropriate supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

In addition, the Board notes that the Veteran's service treatment records include a November 1969 induction examination that contains an audiogram showing some clinical hearing loss at the 4000 and 6000 hertz levels.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Unfortunately, there is no record of an audiogram at separation, but only a whisper test indicating hearing at 15/15 bilaterally.

The Veteran's post-service treatment records indicate hearing loss from at least the mid-1980s.  More specifically, a February 1991 medical examination indicates the Veteran had a right ear hearing loss for at least the previous 8 years.

Additionally, a June 2007 audiology consult indicates that the Veteran currently has bilateral hearing loss consistent with VA standards.  See 38 C.F.R. § 3.385.  

The Veteran credibly testified to in-service noise exposure and he has current hearing loss.  Thus, the Board, in May 2011, found that the Veteran should be afforded a VA examination to obtain an opinion to determine if his current hearing loss is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded this examination in July 2011.  Audiological testing revealed bilateral hearing loss for VA purposes.  The Veteran was also noted to have been exposed to acoustic trauma in service.  He was diagnosed with bilateral profound mixed hearing loss.  The examiner stated that a medical opinion was deferred to ENT department given the conductive component of the Veteran's hearing loss.

The Veteran was scheduled for an ENT examination, but failed to report for the examination.  A note in the Veteran's claims file indicates that the Veteran was seen in Audio in October 2011 and was referred and scheduled for the examination.  The note states that the Veteran was notified and aware of the next day appointment.  

Affording the Veteran the benefit of the doubt regarding his failure to report of the scheduled VA ENT examination, upon remand, the Veteran should again be scheduled for the referred examination and provided adequate notice of the time and place.   The Veteran should also be specifically notified that the purpose of the examination requested is to obtain information or evidence (or both) which may be dispositive of the appeal and placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).
In this regard, the Board notes that the "duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA ENT examination, as outlined in the July 2011 VA audiological examination report, to determine the nature of his bilateral hearing loss and to obtain an opinion as to whether such is related to service.  The claims file should be provided to and reviewed by the examiner.  

Following review of the claims file and examination of the Veteran, the examiner should offer an opinion as to whether there is a 50 percent or better probability that the Veteran's current bilateral hearing loss had its onset in service, within one year of service, or whether it was otherwise caused or aggravated by the Veteran's active duty military service.  The examiner should provide the rationale for all opinions expressed.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

2.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


